Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 & 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzpatrick et al. (US 2013/0311799 A1), hereinafter Fitzpatrick.
	Regarding claim 1, Fitzpatrick discloses, in Figures 1 & 15, an adaptive voltage scaling (AVS) scanning method, comprising:
	mounting a system on chip (Para [0165], “processor or integrated circuit, e.g., a system-on-chip”) on a printed circuit board (Para [0201], “system 1400 includes…processor 1410, 1420, 1430, 1440 interconnected using a system bus 1450”), and connecting the system on chip to a storage unit (Para [0201], “processor 1410 is capable of processing instructions stored in the memory 1420 or on the storage device 1430”).
	enabling the system on chip to read a boot code from the storage unit (Para [0072], “MCU 120 can be configured to program or store frequency voltage-characteristics of the MCU 120…in a look-up table (LUT) 140…LUT 140 can be stored….on a separate storage device”), and executing the boot code to perform an AVS scanning operation (Para [0048], “FIG. 1 is a block diagram of a system that implements adaptive voltage scaling”) on the system on chip (Para [0083], “the controller 110 can be configured to track variations in frequency…in the processor 105”) to determine a plurality of target supply voltages respectively corresponding to a plurality of operating frequencies of the system on chip, to establish an AVS look-up table (Para [0084], “the LUT 140 can be stored in a storage device external but accessible to the controller 110. The LUT 140 can be configured to store the frequency-voltage characteristics. Therefore, when the processor needs to run an application at a given frequency, the LUT 140 is accessed to determine a corresponding voltage level to be provided as the supply voltage 117”); and
	storing the AVS look-up table into the system on chip or the storage unit (Para [0084], “the LUT 140 can be stored in a storage device external but accessible to the controller 110”).
	Regarding claim 2, Fitzpatrick discloses the AVS scanning method of claim 1, and continues to disclose, in Figures 1 & 15, wherein the step of enabling the system on chip to read the boot code from the storage unit and executing the boot code to perform the AVS scanning operation on the system on chip comprises:
	during a testing phase, when the system on chip is enabled for a first time to read the boot code from the storage unit, executing the boot code to perform the AVS scanning operation on the system on chip in order to establish the AVS look-up table (Para [0137], “In some implementations, various combinations can be examined (for example, using appropriate software or actual testing during characterization phase) to determine a combination that tracks the target delays for various operating conditions. The determined combination can be stored, for example, in the LUT 140 during a calibration process”).
	Regarding claim 3, Fitzpatrick discloses the AVS scanning method of claim 2, and continues to disclose, in Figure 9B, the method further comprising:
	controlling the system on chip to perform the AVS scanning operation periodically or based on a schedule, to update the AVS look-up table (Para [0161], “In this example, the operating frequency changes from a first frequency 950a to a second frequency 950b at time point 952a. The LUT 140 is accessed and the set point is changed from a value 920a to a value 920b accordingly…the adaptively scaled voltage is ramped up (or down, in some cases) to a voltage value 955 (referred to in FIG. 9B as the LUT voltage/DVFS voltage) as illustrated by the plot 905. After the power supply is allowed to reach the LUT voltage 955, sampling of the measured value is resumed at the time point 952b”).
	Regarding claim 4, Fitzpatrick discloses the AVS scanning method of claim 1, and continues to disclose, in Figures 1 & 15, wherein a power management chip is further mounted on the PCB, and the step of enabling the system on chip to read the boot code from the storage unit and executing the boot code to perform the AVS scanning operation on the system on chip to determine the plurality of target supply voltages respectively corresponding to the plurality of operating frequencies of the system on chip in order to establish the AVS look-up table further comprises:
	enabling the system on chip to read the boot code from the storage unit (Para [0072], “MCU 120 can be configured to program or store frequency voltage-characteristics of the MCU 120…in a look-up table (LUT) 140…LUT 140 can be stored….on a separate storage device”), and executing the boot code to control the power management chip (114) to generate a plurality of different supply voltages (Para [0073], “controller 110 controls the voltage regulator 114 based on target voltage values”) to the system on chip for performing the AVS scanning operation (Para [0048], “FIG. 1 is a block diagram of a system that implements adaptive voltage scaling”) on the system on chip (Para [0083], “the controller 110 can be configured to track variations in frequency…in the processor 105”) to determine the plurality of target supply voltages respectively corresponding to the plurality of operating frequencies of the system on chip in order to establish the AVS look-up table (Para [0084], “the LUT 140 can be stored in a storage device external but accessible to the controller 110. The LUT 140 can be configured to store the frequency-voltage characteristics. Therefore, when the processor needs to run an application at a given frequency, the LUT 140 is accessed to determine a corresponding voltage level to be provided as the supply voltage 117”).
	Regarding claim 5, Fitzpatrick discloses the AVS scanning method of claim 4, and continues to disclose, in Figures 1 & 15, wherein the step of enabling the system on chip to read the boot code from the storage unit and executing the boot code to perform the AVS scanning operation on the system on chip comprises:
	during a testing phase, when the system on chip is enabled for a first time to read the boot code from the storage unit, executing the boot code to perform the AVS scanning operation on the system on chip in order to establish the AVS look-up table (Para [0137], “In some implementations, various combinations can be examined (for example, using appropriate software or actual testing during characterization phase) to determine a combination that tracks the target delays for various operating conditions. The determined combination can be stored, for example, in the LUT 140 during a calibration process”).
	Regarding claim 10, Fitzpatrick discloses, in Figures 1 & 10, an electronic device, comprising:
	a system on chip (Para [0165], “a processor or integrated circuit, e.g., a system-on-chip”); and
	a storage unit, storing a boot code (Para [0201], “processor 1410 is capable of processing instructions stored in the memory 1420 or on the storage device 1430”);
	wherein when the system on chip is enabled, the system on chip reads the boot code from the storage unit (Para [0072], “MCU 120 can be configured to program or store frequency voltage-characteristics of the MCU 120…in a look-up table (LUT) 140…LUT 140 can be stored….on a separate storage device”), and executes the boot code to perform an AVS scanning operation (Para [0048], “FIG. 1 is a block diagram of a system that implements adaptive voltage scaling”) on the system on chip (Para [0083], “the controller 110 can be configured to track variations in frequency…in the processor 105”) to determine a plurality of target supply voltages respectively corresponding to a plurality of operating frequencies of the system on chip, to establish an AVS look-up table (Para [0084], “the LUT 140 can be stored in a storage device external but accessible to the controller 110. The LUT 140 can be configured to store the frequency-voltage characteristics. Therefore, when the processor needs to run an application at a given frequency, the LUT 140 is accessed to determine a corresponding voltage level to be provided as the supply voltage 117”); and
	storing the AVS look-up table into the system on chip or the storage unit (Para [0084], “the LUT 140 can be stored in a storage device external but accessible to the controller 110”).
	Regarding claim 11, Fitzpatrick discloses the electronic device of claim 10, and continues to disclose, in Figures 1 & 15, wherein during a testing phase of the electronic device, when the system on chip is enabled for a first time to read the boot code from the storage unit, the system on chip executes the boot code to perform the AVS scanning operation on the system on chip in order to establish the AVS look-up table (Para [0137], “In some implementations, various combinations can be examined (for example, using appropriate software or actual testing during characterization phase) to determine a combination that tracks the target delays for various operating conditions. The determined combination can be stored, for example, in the LUT 140 during a calibration process”).
	Regarding claim 12, Fitzpatrick discloses the electronic device of claim 11, and continues to discloses, in Figure 9B, wherein the system on chip performs the AVS scanning operation periodically or based on a schedule, to update the AVS look-up table (Para [0161], “In this example, the operating frequency changes from a first frequency 950a to a second frequency 950b at time point 952a. The LUT 140 is accessed and the set point is changed from a value 920a to a value 920b accordingly…the adaptively scaled voltage is ramped up (or down, in some cases) to a voltage value 955 (referred to in FIG. 9B as the LUT voltage/DVFS voltage) as illustrated by the plot 905. After the power supply is allowed to reach the LUT voltage 955, sampling of the measured value is resumed at the time point 952b”).
	Regarding claim 13, Fitzpatrick discloses the electronic device of claim 10, and continues to disclose, in Figures 1 & 15, the electronic device further comprising:
	a power management chip (114); and
	wherein when the system on chip is enabled, the system on chip reads the boot code from the storage unit (Para [0072], “MCU 120 can be configured to program or store frequency voltage-characteristics of the MCU 120…in a look-up table (LUT) 140…LUT 140 can be stored….on a separate storage device”), and executes the boot code to control the power management chip (114) to generate a plurality of different supply voltages (Para [0073], “controller 110 controls the voltage regulator 114 based on target voltage values”) to the system on chip for performing the AVS scanning operation (Para [0048], “FIG. 1 is a block diagram of a system that implements adaptive voltage scaling”) on the system on chip (Para [0083], “the controller 110 can be configured to track variations in frequency…in the processor 105”) to determine the plurality of target supply voltages respectively corresponding to the plurality of operating frequencies of the system on chip in order to establish the AVS look-up table (Para [0084], “the LUT 140 can be stored in a storage device external but accessible to the controller 110. The LUT 140 can be configured to store the frequency-voltage characteristics. Therefore, when the processor needs to run an application at a given frequency, the LUT 140 is accessed to determine a corresponding voltage level to be provided as the supply voltage 117”).
	Regarding claim 14, Fitzpatrick discloses the electronic device of claim 13, and continues to disclose, in Figures 1 & 15, wherein during a testing phase of the electronic device, when the system on chip is enabled for a first time to read the boot code from the storage unit, the system on chip executes the boot code to perform the AVS scanning operation on the system on chip in order to establish the AVS look-up table (Para [0137], “In some implementations, various combinations can be examined (for example, using appropriate software or actual testing during characterization phase) to determine a combination that tracks the target delays for various operating conditions. The determined combination can be stored, for example, in the LUT 140 during a calibration process”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick in view of Titiano et al. (US 2008/0162770 A1), hereinafter Titiano.
	Regarding claim 7, Fitzpatrick discloses the AVS scanning method of claim 1, but fails to disclose wherein the system on chip comprises at least one sensor; and the step of performing the AVS scanning operation on the system on chip to determine the plurality of target supply voltages respectively corresponding to the plurality of operating frequencies of the system on chip to establish the AVS look-up table comprises:
	under any operating frequency of the plurality of operating frequencies of the system on chip, applying a plurality of supply voltages to the at least one sensor for generating multiple sets of test data; and
	determining a target supply voltage corresponding to the operating frequency according to the multiple sets of test data.
	However, Titiano discloses, in Figures 7 & 10, wherein the system on chip comprises at least one sensor; and the step of performing the AVS scanning operation on the system on chip to determine the plurality of target supply voltages respectively corresponding to the plurality of operating frequencies of the system on chip to establish the AVS look-up table comprises:
	under any operating frequency of the plurality of operating frequencies of the system on chip, applying a plurality of supply voltages to the at least one sensor for generating multiple sets of test data (Para [0153], “each operating performance point corresponds to an N-count value that is built into sensor SR and which represents a simulated or reference oscillator frequency…the SR circuit continuously compares the N-count value to the on-chip sensor module SR measured frequency of the oscillator”); and
	determining a target supply voltage corresponding to the operating frequency according to the multiple sets of test data (Para [0153], “the sensor SR circuit processes the difference and derives an error output that indicates whether to raise or lower the voltage. The error is output on SR interface and is related to the actual voltage step that needs to be applied”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the sensor specifics of Titiano in the AVS scanning method of Fitzpatrick, to achieve the benefit of monitoring the silicon performance and utilizing the measured performance error to adjust the power supply accordingly (Titiano, Para [0134] & [0135]).
	Regarding claim 8, Fitzpatrick in view of Titiano disclose the AVS scanning method of claim 7, and Titiano continues to disclose, in Figure 19, wherein the at least one sensor comprises a plurality of sensors (SR1 & SR2), and the plurality of sensors are positioned in a plurality of core circuits of the system on chip, respectively (Para [0220], “Another part of the integrated circuit has a sensor unit SR2 which provides an Error2 directly to a voltage processor VP2…Further sensor units SR3.i, SR4.i, etc. and corresponding voltage processors VP3, VP4, etc. are provided in some further embodiments”).
	Regarding claim 9, Fitzpatrick in view of Titiano disclose the AVS scanning method of claim 7, and Titiano continues to disclose, in Figure 4, wherein each sensor comprises a programmable delay circuit; and under any operating frequency of the plurality of operating frequencies of the system on chip, the step of applying the plurality of supply voltages to the at least one sensor for generating the multiple sets of test data comprises:
	inputting a clock signal (Para [0124], “control logic 410 can provide an enabling signal (samp_en 416), which enables a clock gate 424a to provide a control signal (samp_gck 418) to the delay register 415 based on a clock signal”) and test data having the operating frequency (Para [0127], “The CPE 400 can also include a min-max register WC_REG 430. The min-max register 430 can be configured to store, for example, the highest or lowest measured delay over a given period of time”) to the programmable delay circuit (Para [0122], “CPE 400 includes a configurable delay circuit 405”); and
	applying the plurality of supply voltages to the programmable delay circuit, to make the programmable delay circuit output the multiple sets of test data respectively corresponding to the plurality of supply voltages (Para [0122], “the configurable CPE delay circuit 405 can be configured such that a time taken by an electrical signal to traverse the configurable CPE delay circuit 405 substantially matches the target delay. The operating voltage to the circuit can be adjusted based on comparing the measured delay with the target delay”).
	Regarding claim 16, Fitzpatrick discloses the electronic device of claim 10, but fails to disclose wherein the system on chip comprises at least one sensor, and under any operating frequency of the plurality of operating frequencies of the system on chip, applying a plurality of supply voltages to the at least one sensor for generating multiple sets of test data, and the system on chip determines a target supply voltage corresponding to the operating frequency according to the multiple sets of test data.
	However, Titiano discloses, Figures 7 & 10, wherein the system on chip comprises at least one sensor (SR1 or SR2), and under any operating frequency of the plurality of operating frequencies of the system on chip, applying a plurality of supply voltages to the at least one sensor for generating multiple sets of test data (Para [0153], “each operating performance point corresponds to an N-count value that is built into sensor SR and which represents a simulated or reference oscillator frequency…the SR circuit continuously compares the N-count value to the on-chip sensor module SR measured frequency of the oscillator”), and the system on chip determines a target supply voltage corresponding to the operating frequency according to the multiple sets of test data (Para [0153], “the sensor SR circuit processes the difference and derives an error output that indicates whether to raise or lower the voltage. The error is output on SR interface and is related to the actual voltage step that needs to be applied”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the sensor specifics of Titiano in the AVS scanning method of Fitzpatrick, to achieve the benefit of monitoring the silicon performance and utilizing the measured performance error to adjust the power supply accordingly (Titiano, Para [0134] & [0135]).
	Regarding claim 17, Fitzpatrick in view of Titiano disclose the electronic device of claim 16, and Titiano continues to disclose, in Figure 19, wherein the at least one sensor comprises a plurality of sensors (SR1 & SR2), and the plurality of sensors are positioned in a plurality of core circuits of the system on chip, respectively (Para [0220], “Another part of the integrated circuit has a sensor unit SR2 which provides an Error2 directly to a voltage processor VP2…Further sensor units SR3.i, SR4.i, etc. and corresponding voltage processors VP3, VP4, etc. are provided in some further embodiments”).
	Regarding claim 18, Fitzpatrick in view of Titiano disclose the electronic device of claim 16, and Titiano continues to disclose, in Figure 4, wherein each sensor comprises a programmable delay circuit (Para [0122], “CPE 400 includes a configurable delay circuit 405”), and the at least one sensor inputs a clock signal (Para [0124], “control logic 410 can provide an enabling signal (samp_en 416), which enables a clock gate 424a to provide a control signal (samp_gck 418) to the delay register 415 based on a clock signal”) and test data having the operating frequency to the programmable delay circuit (Para [0127], “The CPE 400 can also include a min-max register WC_REG 430. The min-max register 430 can be configured to store, for example, the highest or lowest measured delay over a given period of time”), and applies the plurality of supply voltages to the programmable delay circuit, to make the programmable delay circuit output the multiple sets of test data respectively corresponding to the plurality of supply voltages (Para [0122], “the configurable CPE delay circuit 405 can be configured such that a time taken by an electrical signal to traverse the configurable CPE delay circuit 405 substantially matches the target delay. The operating voltage to the circuit can be adjusted based on comparing the measured delay with the target delay”).
Allowable Subject Matter
Claims 6 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842